 1
                                                                           FILED
 2
                                                                           ocr so 2orn
 3
                                                                    CLERK. U.S. DISTRICT COURT
 4                                                                SO HERN DISTRICT Of CALIFORNIA
                                                                  BY                      DEPUTY
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   HENRY FURIANI,                                    Case No.: 3:17-cv-02221-LAB (RNB)
12                                       Plaintiff,
                                                       REPORT AND
13   v.                                                RECOMMENDATION REGARDING
14   NANCY A. BERRYHILL, Acting                        CROSS-MOTIONS FOR SUMMARY
     Commissioner of Social Security,
                                                       JUDGMENT
15
                                       Defendant.      (ECF Nos. 15, 18)
16
17
18         This Report and Recommendation is submitted to the Honorable Larry Alan Burns,
19   United States District Judge, pursuant to 28 U.S.C. § 636(b)(l) and Local Civil Rule
20   72.1 ( c) of the United States District Court for the Southern District of California.
21         On October 31, 2017, plaintiffHenry Furiani filed a Complaint pursuant to 42 U.S.C.
22   § 405(g) seeking judicial review of a decision by the Commissioner of Social Security
23   denying his application for a period of disability and disability insurance benefits. (ECF
24   No. 1.)
25         Now pending before the Court and ready for decision are the parties' cross-motions
26   for summary judgment. For the reasons set forth herein, the Court RECOMMENDS that
27   plaintiffs motion for summary judgment be GRANTED, that the Commissioner's cross-
28   motion for summary judgment be DENIED, and that Judgment be entered reversing the



                                                                               3:17-cv-02221-LAB (RNB)
 1   decision of the Commissioner and remanding this matter for further administrative
2    proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
3
4                                  PROCEDURAL BACKGROUND
5           On May 30, 2013, plaintiff filed an application for a period of disability and
6    disability insurance benefits under Title II of the Social Security Act, alleging disability
7    commencing October 1, 2009. (Certified Administrative Record ["AR"] 143-44, 145-51.)
8    After his claim was denied initially and upon reconsideration (AR 86-90, 96-101 ), plaintiff
9    requested an administrative hearing before an administrative law judge ("ALJ"). (AR 102-
10   03.) An administrative hearing was held on July 7, 2016. Plaintiff appeared at the hearing
11   with counsel, and testimony was taken from him and a vocational expert ("VE"). (AR 38-
12   65.)
13          As reflected in his September 28, 2016 hearing decision, the ALJ found that plaintiff
14   had not been under a disability, as defined in the Social Security Act, from October 1, 2009,
15   the alleged onset date, through December 31, 2011, the date last insured. (AR 24-33.) The
16   ALJ's decision became the final decision of the Commissioner on August 28, 2017, when
17   the Appeals Council denied plaintiffs request for review. (AR 1-3.) This timely civil
18   action followed.
19
20                              SUMMARY OF THE ALJ'S FINDINGS
21          In rendering his decision, the ALJ initially determined that plaintiff last met the
22   insured status requirements of the Social Security Act on December 31, 2011. (AR 24,
23   26.) The ALJ proceeded to follow the Commissioner's five-step sequential evaluation
24   process. See 20 C.F .R. § 404.1520. 1 At step one, the ALJ found that plaintiff had not
25   engaged in substantial gainful activity during the period from his alleged onset date of
26
27
            Unless otherwise indicated, all references herein to the Commissioner's regulations
28   are to the regulations in effect at the time of the ALJ's decision.
                                                   2
                                                                              3:17-cv-02221-LAB (RNB)
1 October 1, 2009 through his date last insured of December 31, 2011. (AR 26.)
2          At step two, the ALJ found that plaintiff had the following severe impairments:
3    diabetes, degenerative disc disease of the lumbar spine, peripheral neuropathy, major
4    depressive disorder, and bipolar disorder. (AR 26.)
5          At step three, the ALJ found that plaintiff did not have an impairment or combination
6    of impairments that met or medically equaled the severity of one of the impairments listed
7    in the Commissioner's Listing of Impairments. (AR 27.)
 8         Next, the ALJ determined that plaintiff had the residual functional capacity ("RFC")
9    to perform a range of light work as defined in 20 C.F.R. § 404.1567(b). Specifically, the
10   ALJ found that plaintiff was able to lift and carry 20 pounds occasionally and 10 pounds
11   frequently, stand and/or walk six hours in an eight-hour workday, and sit six hours in an
12   eight-hour workday; occasionally stoop, kneel, crouch, crawl, and climb stairs; and have
13   no more than casual contact with the public, and be around coworkers but not work with
14   them. (AR 29.)
15         For purposes of his step four determination, the ALJ found that plaintiffs past work
16   as a flagger satisfied.the regulatory requirements to constitute past relevant work. The ALJ
17   proceeded to accept the VE's testimony that a hypothetical person with plaintiffs
18   vocational profile and RFC would be able to perform that kind of work. (AR 32-33.)
19   Accordingly, the ALJ found that plaintiff was not disabled through December 31, 2011,
20   the last date insured. (AR 33.)
21
22                                         DISPUTED ISSUES
23         As reflected in plaintiffs summary judgment motion, the disputed issues that
24   plaintiff is raising as the grounds for reversal and remand are as follows:
25          1.    Whether the ALJ's silent rejection of the opinion of treating social
26   worker/therapist Caroline Stewart constitutes reversible error. (See ECF No. 15-1 at 3-7 .)
27          2.    Whether the ALJ properly rejected plaintiffs subjective pain and symptom
28   testimony. (SeeECFNo.15-1 at7-11.)

                                                   3
                                                                             3:17-cv-02221-LAB (RNB)
1                                      STANDARD OF REVIEW
2          Under 42 U.S.C. § 405(g), this Court reviews the Commissioner's decision to
3    determine whether the Commissioner's findings are supported by substantial evidence and
4    whether the proper legal standards were applied. Delorme v. Sullivan, 924 F .2d 841, 846
5    (9th Cir. 1991). Substantial evidence means "more than a mere scintilla" but less than a
6    preponderance. Richardson v. Perales, 402 U.S. 389, 401 (1971); Desrosiers v. Sec'y of
7 Health & Human Servs., 846 F.2d 573, 575-76 (9th Cir. 1988). Substantial evidence is
 8 "such relevant evidence as a reasonable mind might accept as adequate to support a
9    conclusion." Richardson, 402 U.S. at 401. This Court must review the record as a whole
10   and consider adverse as well as supporting evidence. Green v. Heckler, 803 F.2d 528, 529-
11   30 (9th Cir. 1986). Where evidence is susceptible of more than one rational interpretation,
12   the Commissioner's decision must be upheld. Gallant v. Heckler, 753 F.2d 1450, 1452
13   (9th Cir. 1984).
14
15                                             DISCUSSION
16         A.     The Court is unable to affirm the ALJ's adverse credibility
17                determination.
18         In a "Function Report- Adult," which appears to have been completed on plaintiffs
19   behalf and signed by his wife on July 22, 2016, plaintiff alleged that his physical and mental
20   impairments negatively affected his ability to lift, squat, bend, reach, sit, climb stairs,
21   remember, complete tasks, concentrate, understand, follow instructions, and get along with
22   others. (See AR 178-86.)
23         At the administrative hearing held that same month, when asked by the ALJ what
24   kind of problems he was having that would keep him from being able to work, plaintiff
25   responded, "Basically, getting along with people. It's anxiety." (AR 42.) He also specified
26   "overall pain in the shoulders, back, legs." (Id.)
27          With respect to his mental impairments, plaintiff testified that he experiences severe
28   mood swings where he may go from happy to sad or "just pissed" to violent, and that this

                                                    4
                                                                              3:17-cv-02221-LAB (RNB)
 1 causes him to be depressed 85% of the time. (AR 42-43.) He has suicidal thoughts at
2    times, and his current medications for his bipolar disorder make him feel even more
3    suicidal and are in the process of being changed. (AR 43-44, 50.) According to plaintiff,
4    his ability to interact with others has worsened since he last worked, in that he has more
5    confrontations with others now. (AR 47 .) He even had a violent incident with a landlord,
6    which led to a restraining order in approximately 2009 or 2010 - prior to the date last
 7   insured. (AR 55.) Because of his anxiety and his distress when he thinks about others, he
· 8 tries to avoid interacting with people and stays at home. (AR 48, 53.} He never does social
 9   things with friends and has lost friends because of his behaviors. (Id.)
10         With respect to his physical impairments, plaintiff testified that his main physical
11   problem was back pain. (AR 45.) The heaviest thing he can lift is 50 pounds, maybe two
12   or three times. (Id.) He can stand and walk for at most one hour before needing to sit.
13   (Id.) He experiences back and leg pain when sitting for too long. (Id.) Even when loading
14   the dishwasher, he needs to take breaks. (Id.)
15         It is well established in the Ninth Circuit that, ifthe claimant has produced objective
16   medical evidence of an impairment or impairments that could reasonably be expected to
17   produce some degree of pain and/or other symptoms and the record is devoid of any
18   affirmative evidence of malingering, the ALJ may reject the claimant's testimony
19   regarding the severity of the claimant's pain and/or other symptoms only ifthe ALJ makes
20   specific findings stating clear and convincing reasons for doing so. See Smolen v. Chater,
21   80 F.3d 1273, 1281-82 (9th Cir. 1996); Dodrill v. Shala/a, 12 F.3d 915, 918 (9th Cir. 1993);
22   Bunnell v. Sullivan, 947 F.2d 341, 343 (9th Cir. 1991); Cotton v. Bowen, 799 F.2d 1403,
23   1407 (9th Cir. 1986). Further, it is incumbent on the ALJ to specify which statements by
24   plaintiff concerning his or her symptoms and functional limitations were not credible
25   and/or in what respect(s) plaintiffs statements were not credible. See Reddick v. Chater,
26   157 F.3d 715, 722 (9th Cir. 1998); Smolen, 80 F.3d at 1284.
27          Here, the ALJ did make the following statement:
28   //

                                                   5
                                                                                3:17-cv-02221-LAB (RNB)
1                "After careful consideration of the evidence, the undersigned finds that
           the claimant's medically determinable impairments could reasonably be
2
           expected to cause the alleged symptoms; however, the claimant's statements
3          concerning the intensity, persistence and limiting effects of these symptoms
           are not entirely consistent with the medical evidence and other evidence in the
4
           record during the period at issue for the reasons explained in this decision."
5          (AR31)
6
           Since the Commissioner has not argued that there was evidence of malingering, the
7
     Court will apply the "clear and convincing" standard to the ALJ's adverse credibility
 8
     determination. See Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir. 2014) (applying "clear
9
     and convincing" standard where the government did not argue that a lesser standard should
10
     apply based on evidence of malingering); see also Ghanim v. Colvin, 763 F.3d 1154, 1163
11
     n.9 (9th Cir. 2014) (same).
12
           The first reason cited by the ALJ in support of his adverse credibility determination
13
     was plaintiff's daily activities, which according to the ALJ were "not limited to the extent
14
     one would expect, given the complaints of disabling symptoms and limitations." (AR 31.)
15
     The ALJ noted in this regard that plaintiff had indicated that he was "independent with
16
     personal care although it takes longer, and he is able to prepare simple meals, do dishes,
17
     vacuum, mop, do laundry, take out trash, and drive a car. (AR 31-32.)
18
           Under Ninth Circuit jurisprudence, there are "two grounds for using daily activities
19
     to form the basis of an adverse credibility determination": Evidence of the daily activities
20
     either (1) contradicts the claimant's other testimony, or (2) meets the threshold for
21
     transferable work skills. See Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). Here,
22
     neither of these grounds applies. First, the ALJ failed to posit any specific testimony by
23
     plaintiff that any of the specified daily activities contradicted. Indeed, none of the specified
24
     daily activities involved getting along with or even interacting with others. Accordingly,
25
     there was no inconsistency between plaintiff's ability to engage in those daily activities
26
     and his allegations/testimony regarding his mental impairments. Likewise, the Court fails
27
28

                                                    6
                                                                                3:17-cv-02221-LAB (RNB)
1 to see any inconsistency between plaintiffs ability to engage in those daily activities and
2    his allegations/testimony regarding his physical limitations.
3          Second, the Commissioner does not even purport to contend that plaintiffs ability
4    to engage in the specified daily activities constituted substantial evidence that plaintiff was
5    able to spend a substantial part of his day engaged in pursuits involving the performance
6    of physical functions that are transferable to a work setting. See, e.g., Diedrich v. Berryhill,
7    874 F.3d 634, 642-43 (9th Cir. 2017) (claimant's ability to perform daily activities
8    including personal hygiene, cooking, household chores, and shopping not a clear and
 9   convincing reason to find her less than fully credible); Vertigan v. Halter, 260 F.3d 1044,
10   1049-50 (9th Cir. 2001) (evidence that claimant did certain chores that did not consume a
11   substantial part of the day did not detract from her credibility); Fair v. Bowen, 885 F.2d
12   597, 603 (9th Cir. 1996) ("The Social Security Act does not require claimants to be utterly
13   incapacitated to be eligible for benefits, and many home activities may not be easily
14   transferable to a work environment where it might be impossible to rest periodically or take
15   medication.") (internal citations omitted)).
16          The Court therefore finds that the first reason cited by the ALJ did not constitute a
17   clear and convincing reason for not crediting plaintiffs subjective pain and symptom
18   testimony.
19          The second reason cited by the ALJ in support of his adverse credibility
20   determination was the lack of objective medical evidence to support plaintiffs allegations.
21   (See AR 32.)2 However, since the ALJ's other stated reason was legally insufficient to
22
23
     2
           The Commissioner contends that the ALJ had another reason for not crediting
24   plaintiffs subjective pain and symptom testimony, namely "plaintiffs successful
25   conservative treatment." (See ECF No. 18-1at8.) However, the ALJ never characterized
     plaintiffs treatment as "conservative" or cite plaintiffs "successful conservative
26   treatment" as a basis for his adverse credibility determination in the section of the decision
27   in which he stated his reasons. (See AR 32.) Rather, in that section of his decision, the
     ALJ expressly stated that his RFC assessment contrary to plaintiffs allegations of disabling
28   conditions was based on two things: plaintiffs activities of daily living and the objective
                                                     7
                                                                                3:17-cv-02221-LAB (RNB)
 1   support his adverse credibility determination, this remaining reason (i.e., the lack of
2    objective medical support) cannot be legally sufficient by itself. See Robbins v. Soc. Sec.
3    Admin., 466 F.3d 880, 883-84 (9th Cir. 2006) (where ALJ's initial reason for adverse
4    credibility determination was legally insufficient, his sole remaining reason premised on
5    lack of medical support for claimant's testimony was legally insufficient); 'v. Soc. Sec.
6    Admin., 119 F.3d 789, 792 (9th Cir. 1997) ("[A] finding that the claimant lacks credibility
 7   cannot be premised wholly on a lack of medical support for the severity of his pain."); cf
 8   Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) ("Although lack of medical evidence
 9   cannot form the sole basis for discounting pain testimony, it is a factor that the ALJ can
10   consider in his credibility analysis."). 3
11
12          B.     The ALJ failed to properly evaluate the opinion of the social
13                 worker/therapist regarding the functional limitations resulting from
14                 plaintiff's mental impairments.
15          In his opening statement at the administrative hearing, plaintiffs counsel advised
16   the ALJ that plaintiffs disability claim was based primarily on plaintiffs mental
17
18
19   medical evidence contained in the record. (See id.) Because the ALJ did not rely on
     "plaintiffs successful conservative treatment" as a reason for not crediting plaintiffs
20
     subjective pain and symptom testimony, the Court is unable to consider it as a basis for
21   upholding the ALJ's adverse credibility determination. See Ceguerra v. Sec'y ofHealth &
     Human Servs,, 933 F.2d 735, 738 (9th Cir. 1991) ("A reviewing court can evaluate an
22
     agency's decision only on the grounds articulated by the agency."); see also Connett v.
23   Barnhart, 340 F.3d 871, 874 (9th Cir. 2003).
24   3
            The Court also concurs with plaintiff that the fact he received only limited treatment
25   for his mental impairments prior to his date last insured, which the ALJ cited as an example
     of the lack of support in the medical record for plaintiffs allegations (see AR 32), is not a
26   clear and convincing reason for rejecting plaintiffs testimony. See Nguyen v. Chafer, 100
27   F.3d 1462, 1465 (9th Cir. 1996) ("[I]t is a questionable practice to chastise one with a
     mental impairment for the exercise of poor judgment in seeking rehabilitation.") (citation
28   omitted).
                                                   8
                                                                             3:17-cv-02221-LAB (RNB)
 1 impairments, as a result of which plaintiff "has extreme difficulty in interacting with
2 people." (AR 41.) And, as noted above, when asked by the ALJ what kind of problems
3    he was having that would keep him from being able to work, plaintiff specified in the first
4    instance his inability to get along with people and his anxiety. (See AR 42.)
5          The evidence of record included a "Mental Residual Capacity Questionnaire" from
6    plaintiffs treating social worker/therapist, Caroline Stewart, dated February 28, 2013. (AR
 7   159-65.) Ms. Stewart diagnosed plaintiff as suffering from bipolar disorder, a pain
 8   disorder, and a schizotype personality disorder.      Ms. Stewart reported that plaintiff
9    frequently presents with bizarre ideation; that he is socially anxious and weeps easily; and
10   that he often presents as labile, even on medications. (AR 159.)
11         Ms. Stewart assessed that plaintiff possessed limited but satisfactory ability to: ask
12   simple questions or request assistance; be aware of normal hazards and take appropriate
13   precautions; adhere to basic standards of neatness and cleanliness; and use public
14   transportation. (AR 161-62.) Plaintiff was seriously limited, but not precluded in the
15   ability to: understand, remember, and carry out simple instructions; sustain an ordinary
16   routine without special supervision; and travel to unfamiliar places. (AR 161-62.)
17         According to Ms. Stewart, plaintiff was unable to meet competitive standards in the
18   ability to: maintain regular attendance and be punctual within customary, usual strict
19   tolerances; maintain attention for two hour segments; work in coordination with or
20   proximity to others without being unduly distracted; make simple work related decisions;
21   complete a normal workday and workweek without interruptions from psychologically
22   based symptoms; perform at a consistent pace without an unreasonable number and length
23   of rest periods; accept instruction and respond appropriately to criticism from supervisors;
24   get along with co-workers or peers without causing them undue distraction or exhibiting
25   behavioral extremes; respond appropriately to changes in a routine work setting; deal with
26   normal stress; interact appropriately with the general public; and maintain socially
27   appropriate behavior. He also was unable to meet competitive standards in various other
28   areas needed to do semiskilled and skilled work. (AR 161-62.)

                                                   9
                                                                             3:17-cv-02221-LAB (RNB)
1          Ms. Stewart also assessed that plaintiff had marked restriction in activities of daily
2    living, and difficulties in maintaining concentration, persistence or pace; that he had
3    extreme difficulties in maintaining social functioning; and that he would miss work more
4    than four days per month as a result of his impairments or treatment. (AR 164-65.)
5          As support for her opinion, Ms. Stewart stated inter alia that plaintiffs unpredictable
6    mood, energy level, and motivation would impede regular attendance to a job; that he is
7    preoccupied with bizarre thoughts; and that he does not handle stress well. (AR 161-62.)
 8 Ms. Stewart also observed that plaintiff required a high degree of shepherding as he was
9    not internally motivated to stay on task without direct encouragement; and that he did not
10   take criticism in a resilient way and could be "quite rigid." (AR 163.) Ms. Stewart stated
11   that the earliest plaintiffs symptoms and limitations applied were from June 18, 2012,
12   which was the first day plaintiff saw her for treatment. (AR 159, 165.)
13         In general, only licensed physicians and similarly qualified specialists qualify as
14   acceptable medical sources who can provide evidence to establish a claimant's impairment.
15   See 20 C.F.R. § 404.1513(a). 4 Social workers such as Ms. Stewart are classified as "other
16   sources" who can provide evidence to show the severity of a claimant's impairment and
17   how it affects his ability to work. See 20 C.F.R. § 404.1513(d)(3). An ALJ may not reject
18   an opinion from an "other source" unless he provides reasons germane to that opinion. See
19   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012); Turner v. Comm 'r ofSoc. Sec., 613
20   F.3d 1217, 1224 (9th Cir. 2010).
21         Here, the ALJ failed to even discuss Ms. Stewart's opinion regarding the functional
22   limitations resulting from plaintiffs mental impairments, let alone provide any germane
23   reasons for rejecting her opinion. The Commissioner contends that there was no error
24   resulting from the ALJ's omission because Ms. Stewart's questionnaire concerned the time
25   period after plaintiffs insured status expired. (See ECF No. 18-1 at 3-4.) The Court
26
27
     4     The relevant version of 20 C.F.R. § 404.1513 is the version in effect at the time of
28   plaintiffs benefits application. See 82 Fed. Reg. 5844, 5862 (Jan. 18, 2017).
                                                   10
                                                                              3: l 7-cv-02221-LAB (RNB)
 1 disagrees. Ms. Stewart indicated that she began treating plaintiff on June 18, 2012 (AR
2    159) and that her description of plaintiffs symptoms and limitations in the questionnaire
3    dated back to when she began treating plaintiff (see AR 165). Absent a reason to think that
4    plaintiff experienced a major symptom change in the six and a half months before he met
5    Ms. Stewart, it is a fair and reasonable inference that the symptoms and limitations
6    described by Ms. Stewart were substantially similar to the symptoms and limitations
7    plaintiff experienced before December 31, 2011. See Tobeler v. Colvin, 749 F.3d 830, 833
 8   (9th Cir. 2014) ("[Lay witness's] statement that [claimant] was incapable of working in
 9   2001 is relevant to his ability to work in 1999, at least in the absence of any evidence that
10   [claimant's] condition worsened between 1999 and 2001."); Turner, 613 F.3d at 1228-29
11   ("While the ALJ must consider only impairments (and limitations and restrictions
12   therefrom) that [the claimant] had prior to the DLI, evidence post-dating the DLI is
13   probative of [the claimant's] pre-DLI disability."); Lester v. Chafer, 81 F.3d 821, 832 (9th
14   Cir. 1995), as amended (Apr. 9, 1996) ("This court has specifically held that medical
15   evaluations made after the expiration of a claimant's insured status are relevant to an
16   evaluation of the preexpiration condition." (citation and internal quotation marks omitted));
17   Smith v. Bowen, 849 F.2d 1222, 1225 (9th Cir. 1988) ("We think it is clear that reports
18   containing observations made after the period for disability are relevant to assess the
19   claimant's disability.").
20         Moreover, in response to the line on the form asking for the date of onset of the
21   disabling condition, Ms. Stewart filled in that plaintiff had a medical history of mood
22   swings since age 15. (See AR 159.) For this reason as well, the Court finds that Ms.
23   Stewart's opinion did relate to the relevant time period from October 1, 2009 through
24   December 31, 2011. See Taylor v. Comm'r of Soc. Sec. Admin., 659 F.3d 1228, 1232-33
25   (9th Cir. 2011) (finding mental health assessment written eight months after ALJ' s decision
26   relevant to period before decision because it purported to relate to plaintiffs onset date);
27   cf Bates v. Sullivan, 894 F.2d 1059, 1064 (9th Cir. 1990) (finding mental health evidence
28   not relevant to period on or before date of ALJ's decision where it purported to describe

                                                   11
                                                                              3:17-cv-02221-LAB (RNB)
1 plaintiffs condition more than two years after date last insured), overruled on other
2    grounds, Bunnell, 947 F.2d at 342.
3            The Commissioner also contends that it was unnecessary for the ALJ to comment
4    on the questionnaire completed by Ms. Stewart because her treatment notes from
5    September 2012 through December 2015 "showed that plaintiffs symptoms came under
6    control with conservative treatment in the form of medication and therapy." (See ECF No.
7    18~1   at 4-5.) However, to the extent that the Commissioner is proffering this evidence in
 8   response to plaintiffs contention regarding the relevance of Ms. Stewart's February 2013
9    opinion, the Commissioner is focusing on the wrong time period. As noted above, the
10   relevant time period is the six and a half month period between December 31, 2011 and
11   June 12, 2012, and the relevant question is whether there is any evidence that plaintiffs
12   condition worsened during that period. To the extent that the Commissioner is proffering
13   this evidence to show that the ALJ would have had a reason to accord little or no weight to
14   Ms. Stewart's opinion, the Court is unable to consider that reason. See Connett, 340 F.3d
15   at 874; Ceguerra, 933 F.2d at 738.
16           The Court therefore finds that, in failing to even discuss Ms. Stewart's opinion, the
17   ALJ erred under Ninth Circuit jurisprudence.
18           The Commissioner further contends that, even if the ALJ erred, the error was
19   harmless under Molina. In Molina, 67 4 F .3d at 1122, the Ninth Circuit held that the ALJ' s
20   failure to provide specific reasons for rejecting "other source" testimony was harmless
21   error where "other source" testimony did not describe any more limitations than those
22   plaintiff herself described, which the ALJ validly rejected. Here, the Court has found that
23   the ALJ failed to validly reject plaintiffs subjective testimony regarding the severity of his
24   mental impairments. Moreover, Ms. Stewart opined to functional limitations that were not
25   the same as those encompassed by plaintiffs testimony, but rather went way beyond those
26   encompassed by plaintiffs testimony.          Accordingly, the ALJ's adverse credibility
27   determination with respect to plaintiffs subjective symptom testimony, even ifthe Court
28

                                                   12
                                                                              3:17-cv-02221-LAB (RNB)
1 had been able to affirm it, could not render harmless the ALJ's failure to even discuss Ms.
2    Stewart's opinion.
3          The Court therefore finds that Molina is not applicable here. Further, this is not an
4    instance where the Court "can confidently conclude that no reasonable ALJ, when fully
5    crediting the testimony [of Ms. Stewart], could have reached a different disability
6    determination." See Stout v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1056 (9th Cir.
7    2006). Rather, if Ms. Stewart's testimony about plaintiffs limitations was fully credited,
8    a reasonable ALJ could have concluded that plaintiffs impairments precluded plaintiff
9    from performing his past relevant work. See Stout, 454 F.3d at 1056 (holding that ALJ's
10   failure to consider lay witness testimony about claimant's limitations was not harmless
11   error where a reasonable ALJ could find that such limitations would preclude gainful
12   employment).
13         The Court therefore finds and concludes that reversal also is warranted based on the
14   ALJ's failure to properly consider Ms. Stewart's opinion.
15
16                           CONCLUSION AND RECOMMENDATION
17         The law is well established that the decision whether to remand for further
18   proceedings or simply to award benefits is within the discretion of the Court. See, e.g.,
19   Salvador v. Sullivan, 917 F.2d 13, 15 (9th Cir. 1990); McAllister v. Sullivan, 888 F.2d 599,
20   603 (9th Cir. 1989); Lewin v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981). Remand for
21   further proceedings is warranted where additional administrative proceedings could
22   remedy defects in the decision. See, e.g., Kail v. Heckler, 722 F.2d 1496, 1497 (9th Cir.
23   1984); Lewin, 654 F.2d at 635. Remand for the payment of benefits is appropriate where
24   no useful purpose would be served by further administrative proceedings, Kornock v.
25   Harris, 648 F.2d 525, 527 (9th Cir. 1980); where the record has been fully developed,
26   Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); or where remand would
27   unnecessarily delay the receipt of benefits to which the disabled plaintiff is entitled, Bilby
28   v. Schweiker, 762 F.2d 716, 719 (9th Cir. 1985).

                                                   13
                                                                              3: l 7-cv-02221-LAB (RNB)
.'
     1          The Court is mindful of Ninth Circuit authority for the proposition that, where an
     2    ALJ failed to properly consider either subjective symptom testimony or medical opinion
     3    evidence, it is sometimes appropriate to credit the evidence as true and remand the case for
     4    calculation and award of benefits. See, e.g., Garrison v. Colvin, 759 F.3d 995, 1019-21
     5    (9th Cir. 2014). However, in Ghanim, 763 F.3d at 1167, a case decided after Garrison,
     6    another Ninth Circuit panel did not apply or even acknowledge the "credit as true" rule
      7   where substantial evidence did not support an ALJ's rejection of treating medical opinions
      8   and his adverse credibility determination; instead, the panel simply remanded the case for
      9   further administrative proceedings. And, in Marsh v. Colvin, 792 F.2d 1170, 1173 (9th
     10   Cir. 2015), the panel did not apply or even acknowledge the "credit as true" rule where the
     11   ALJ had failed to even mention a treating source's opinion that the claimant was "pretty
     12   much nonfunctional"; instead, the panel simply remanded the case to afford the ALJ the
     13   opportunity to comment on the doctor's opinions.
     14         Here, although plaintiff conclusorily asserts that "[t]he Court should reverse the
     15   ALJ's decision and order payment of benefits" (see ECF No. 15-1 at 12), the Commissioner
     16   has argued that the proper remedy in the event of reversal is a remand for further
     17   administrative proceedings (see ECF No. 18-1 at 10-11). The Court deems plaintiffs
     18   failure to adequately briefthe issue of the appropriate remedy and failure to even reply to
     19   the Commissioner's legal argument in this regard as a concession to the correctness of the
     20   Commissioner's position.
     21         For the foregoing reasons, this Court RECOMMENDS that plaintiffs motion for
     22   summary judgment be GRANTED, that the Commissioner's cross-motion for summary
     23   judgment be DENIED, and that Judgment be entered reversing the decision of the
     24   Commissioner and remanding this matter for further administrative proceedings pursuant
     25   to sentence four of 42 U.S.C. § 405(g).
     26          Any party having objections to the Court's proposed findings and recommendations
     27   shall serve and file specific written objections within 14 days after being served with a
     28   copy of this Report and Recommendation. See Fed. R. Civ. P. 72(b )(2). The objections

                                                        14
                                                                                  3:17-cv-02221-LAB (RNB)
     .
     •
0,

          1 should be captioned "Objections to Report and Recommendation." A party may respond
          2 to the other party's objections within 14 days after being served with a copy of the
          3 objections. See id.
          4        IT IS SO ORDERED.
          5
          6 Dated: October 29, 2018
          7
                                                      United States Magistrate Judge
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28

                                                     15
                                                                              3:17-cv-02221-LAB (RNB)
